IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1978
                               Filed March 2, 2022


IN THE INTEREST OF N.N.,
Minor Child,

J.N., Father,
       Appellant,

M.N., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Hancock County, Karen Kaufman

Salic, District Associate Judge.



       A mother and father separately appeal the termination of their respective

parental rights. AFFIRMED ON BOTH APPEALS.



       Carrie J. Rodriguez, Garner, for appellant father.

       Cameron M. Sprecher of Sprecher Law Office, PLC, Mason City, for

appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       David A. Grooters of Pappajohn, Shriver, Eide & Nielsen P.C., Mason City,

attorney and guardian ad litem for minor child.



       Considered by May, P.J., and Schumacher and Badding, JJ.
                                        2


MAY, Presiding Judge.

      A mother and father separately appeal the termination of their respective

parental rights to their child, N.N., born in 2016. The mother challenges the

statutory grounds authorizing termination.     She also requests a six month

extension to achieve reunification. And both parents ask us to apply a permissive

exception to termination. We affirm on both appeals.

      We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

      We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We consider:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

      We begin with the mother’s claim that the State failed to prove statutory

grounds authorizing termination. The juvenile court found the State had proven

grounds for termination under Iowa Code section 232.116(1)(f) and (l) (2021).

When a juvenile court terminates under multiple statutory grounds, we may affirm
                                          3

on any ground raised and satisfied below. In re R.A., No. 21-0746, 2021 WL

4891011, at *1 (Iowa Ct. App. Oct. 20, 2021) (citation omitted). On appeal, the

mother only challenges the court’s finding of grounds for termination under

paragraph (f).1 Her failure to challenge termination under paragraph (l) waives any

claim of error on that ground. In re K.K., No. 16-0151, 2016 WL 1129330, at *1

(Iowa Ct. App. Mar. 23, 2016) (citations omitted). Accordingly, we affirm the

juvenile court’s conclusion that termination is appropriate under paragraph (l).

       The mother also argues the juvenile court should have granted a six-month

extension before termination. See Iowa Code §§ 232.104(2)(b), .117(5). But the

mother did not raise this argument before the juvenile court. So this claim is not

preserved for our review. In re D.W., No. 14-0545, 2014 WL 2600358, at *1 (Iowa

Ct. App. Jun. 11, 2014) (“As a general rule, an issue not presented in the juvenile

court may not be raised for the first time on appeal.” (citation omitted)).2



1 Although it not necessary to our disposition, we mention that the mother has not
raised a meritorious argument concerning Iowa Code section 232.116(1)(f). She
challenges only the fourth element—whether the child could be returned to her at
the time of the termination hearing. Iowa Code § 232.116(1)(f)(4). But at the time
of the termination hearing, the mother was in the hospital. She was unable to care
for herself. She could not have cared for the child.
2 Even if error had been preserved, we would not find an extension was

appropriate. It is true the juvenile court may defer termination for a period of six
months if it is able to “enumerate the specific factors, conditions, or expected
behavioral changes which comprise the basis for the determination that the need
for removal of the child from the child’s home will no longer exist at the end of the
additional six-month period.” Iowa Code § 232.104(2)(b). Here, the record does
not support such a finding. At the time of the December 2021 termination hearing,
the mother was still hospitalized following a life-threatening car accident in July.
She was hospitalized because of brain trauma. She could not care for herself.
And, although she was making some progress, it was not clear if or when she
would be able to care for herself. Additionally, in the eight months prior to her
hospitalization, the mother had made minimal progress on the issues that had
originally brought the child to the attention of the court, including the mother’s
                                         4


       Lastly, both parents ask us to apply a section 232.116(3) exception to

preclude termination.     Section 232.116(3) exceptions are permissive, not

mandatory. In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019). And the burden

of establishing a section 232.116(3) exception rests with the parents. See A.S.,

906 N.W.2d at 476. Both parents reference paragraph (c), which authorizes the

court to forgo termination if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.” Iowa Code § 232.116(3)(c).

       While we do not question whether the parents have a bond with the child,

neither parent is qualified to care for the child. The father’s substance abuse and

criminal activities make him—in the words of the juvenile court—“not a safe person

[to] be around this child.” The mother has been debilitated by brain trauma she

suffered in a life-threatening car accident. She cannot communicate. She cannot

care for herself. While she has made some progress with physical tasks, the

record provides no basis to conclude she will be able to care for the child at any

identifiable time in the future. And we cannot wait indefinitely. The child has a

pressing need for permanency.

       Following our de novo review, and after thorough consideration of the

unique circumstances of this case, we conclude termination would not be

detrimental to the child. Rather, termination is in the child’s best interest. See In

re D.W., 791 N.W.2d 703, 709 (Iowa 2010) (“[O]ur consideration must center on



sobriety. Given this record, we cannot say she would be able to care for herself in
six months. Certainly, we cannot say she would able to care for the child in six
months.
                                       5


whether the child will be disadvantaged by termination, and whether the

disadvantage overcomes [the parent]’s inability to provide for [“the child]’s

developing needs.”). Accordingly, we decline to apply section 232.116(3)(c).

      AFFIRMED ON BOTH APPEALS.